Case 2:20-cv-01619-PSG-SK Document 50 Filed 04/15/21 Page 1 of 3 Page ID #:436



  1
       Anthony I. Paronich
  2    Email: anthony@broderick-law.com
  3    PARONICH LAW, P.C.
       350 Lincoln Street, Suite 2400
  4    Hingham, MA 02043
  5    Telephone: (508) 221-1510

  6    Attorneys for Plaintiff and the Proposed
       Class
  7
  8                           UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
  9
                                                      Case No. 2:20-cv-01619-PSG-SK
 10     TERRY FABRICANT, individually
        and on behalf of all others similarly
 11     situated,

 12                           Plaintiff,
                                                  JOINT STATUS REPORT
 13           v.
                                                  Judge: Hon. Philip S. Gutierrez
 14                                               Magistrate Judge: Hon. Steve Kim
        WAVVE MARKETING CORP and
 15     THE FEDERAL SAVINGS BANK

 16
                             Defendants.
 17
 18         The parties submit this joint report to inform the Court of the Supreme
 19   Court’s decision in Facebook, Inc. v. Duguid, No. 19-511, regarding what
 20   constitutes an automatic telephone dialer under the Telephone Consumer Protection
 21   Act. A copy is attached as Exhibit A.
 22         From Plaintiff’s perspective, the Facebook decision is not dispositive as to
 23   any of Plaintiff’s claims. Additional discovery is needed to determine whether the
 24   dialers at issue constitute automatic telephone dialing systems under the Supreme
 25   Court’s interpretation. Facebook, Inc. v. Duguid, No. 19-511, 2021 U.S. LEXIS
 26   1742, at *16 n.7 (Apr. 1, 2021) (“For instance, an autodialer might use a random
 27   number generator to determine the order in which to pick phone numbers from a
 28   preproduced list.”).

                                                -1-
Case 2:20-cv-01619-PSG-SK Document 50 Filed 04/15/21 Page 2 of 3 Page ID #:437



  1            From Wavve’s perspective, the Facebook decision is dispositive of Plaintiff’s
  2   autodialer TCPA claims. Footnote 7 only confirms this. 141 S. Ct. 1163, 1171 &
  3   n.7 (citing Brief for Professional Association for Customer Engagement et al. as
  4   Amici Curiae 19. [hereinafter PACE Amicus Brief]) The preproduced list
  5   contemplated in Footnote 7 was the result of sequential generation (PACE Amicus
  6   Brief at 17-18) that was combined with random number generation. Id. Therefore,
  7   as the very example cited by the U.S. Supreme Court confirms that an ATDS must
  8   use a random or sequential number generator.
  9            The Federal Savings Bank echoes Wavve’s reading of the Opinion. The
 10   Supreme Court dispelled any ambiguity by holding that “‘using a random or
 11   sequential number generator’ modifies both ‘store’ and ‘produce.’” Facebook, Inc,
 12   No. 19-511, 2021 U.S. LEXIS 1742, at *19. In other words, a device only qualifies
 13   as an automatic telephone dialing system if it is actually capable of generating
 14   telephone numbers. Accordingly, Facebook, Inc. is dispositive of the ATDS
 15   allegations asserted by Plaintiff in the instant matter.
 16                                                  Plaintiff,
 17                                                  /s/ Anthony I. Paronich
 18                                                  Anthony I. Paronich
 19
 20                                                  Defendant Wavve Marketing Corp
 21                                                  /s/ Stephen A. Watkins
 22                                                  Stephen A. Watkins
 23
 24                                                  Defendant The Federal Savings Bank
 25                                                  /s/ John J. Allegretto
 26                                                  John J. Allegretto
 27
 28

                                             -2-
      21471046.1
Case 2:20-cv-01619-PSG-SK Document 50 Filed 04/15/21 Page 3 of 3 Page ID #:438



  1                               CERTIFICATE OF SERVICE
  2            I hereby certify that on April 15, 2021, I electronically filed the foregoing
  3
      with the Clerk of Court using the CM/ECF system which will automatically send
  4
  5   notification to all attorneys of record.

  6
                                         /s/ Anthony I. Paronich
  7                                      Anthony I. Paronich
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 -3-
      21471046.1
